            Case 1:16-vv-01609-UNJ Document 65 Filed 08/04/21 Page 1 of 4




    In the United States Court of Federal Claims
                                OFFICE OF SPECIAL MASTERS
                                     Filed: June 28, 2021

* * * * * * * * * * * * * *                                UNPUBLISHED
TRACY GOODSPEED,           *
                           *
     Petitioner,           *                               No. 16-1609V
                           *                               Special Master Oler
v.                         *
                           *                               Attorneys’ Fees and Costs
SECRETARY OF HEALTH        *
AND HUMAN SERVICES,        *
                           *
            Respondent.    *
* * * * * * * * * * * * * *
Richard Gage, Richard Gage, P.C., Cheyenne, WY, for Petitioner.
Debra A. Filteau Begley, United States Department of Justice, Washington, DC, for Respondent.

                        DECISION ON ATTORNEYS’ FEES AND COSTS1

        On December 5, 2016, Tracy Goodspeed (“Petitioner”) filed a petition for compensation
pursuant to the National Vaccine Injury Compensation Program2 alleging that she suffered from a
left shoulder injury related to vaccine administration as a result of the influenza vaccination she
received on January 16, 2014. Pet. at 1. On March 23, 2021, the parties filed a stipulation, which
the undersigned adopted as her decision awarding compensation on March 24, 2021. (ECF No.
57).

        On April 5, 2021, Petitioner filed an application for final attorneys’ fees and costs. (ECF
No. 61). (“Fees App.”). Petitioner requests total attorneys’ fees and costs in the amount of
$37,035.95, representing $36,240.20 in attorneys’ fees and $795.75 in attorneys’ costs. Fees App.
at 2. Pursuant to General Order No. 9, Petitioner states that she has not incurred any costs related

1
  The undersigned intends to post this Ruling on the United States Court of Federal Claims' website. This
means the Ruling will be available to anyone with access to the Internet. In accordance with Vaccine
Rule 18(b), petitioner has 14 days to identify and move to redact medical or other information, the
disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, the undersigned
agrees that the identified material fits within this definition, the undersigned will redact such material from
public access. Because this unpublished ruling contains a reasoned explanation for the action in this case,
the undersigned is required to post it on the United States Court of Federal Claims' website in accordance
with the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion
of Electronic Government Services).
2
    National Childhood Vaccine Injury Act of 1986, Pub L. No. 99-660, 100 Stat. 3755.
          Case 1:16-vv-01609-UNJ Document 65 Filed 08/04/21 Page 2 of 4




to this litigation. Fees App. at 66. Respondent failed to file a response within the allotted time.

       This matter is now ripe for consideration.

I.     Reasonable Attorneys’ Fees and Costs

         Section 15(e) (1) of the Vaccine Act allows for the Special Master to award “reasonable
attorneys' fees, and other costs.” § 300aa–15(e)(1)(A)–(B). Petitioners are entitled to an award of
reasonable attorneys' fees and costs if they are entitled to compensation under the Vaccine Act, or,
even if they are unsuccessful, they are eligible so long as the Special Master finds that the petition
was filed in good faith and with a reasonable basis. Avera v. Sec'y of Health & Human Servs., 515
F.3d 1343, 1352 (Fed. Cir. 2008). Here, because Petitioner was awarded compensation pursuant
to a stipulation, she is entitled to a final award of reasonable attorneys’ fees and costs.

        It is “well within the special master's discretion” to determine the reasonableness of fees.
Saxton v. Sec'y of Health & Human Servs., 3 F.3d 1517, 1521–22 (Fed. Cir. 1993); see also Hines
v. Sec'y of Health & Human Servs., 22 Cl. Ct. 750, 753 (1991). (“[T]he reviewing court must grant
the special master wide latitude in determining the reasonableness of both attorneys' fees and
costs.”). Applications for attorneys' fees must include contemporaneous and specific billing
records that indicate the work performed and the number of hours spent on said work. See Savin
v. Sec'y of Health & Human Servs., 85 Fed. Cl. 313, 316–18 (2008).

        Reasonable hourly rates are determined by looking at the “prevailing market rate” in the
relevant community. See Blum v. Stenson, 465 U.S. 886, 895 (1984). The “prevailing market rate”
is akin to the rate “in the community for similar services by lawyers of reasonably comparable
skill, experience and reputation.” Id. at 895, n.11. The petitioner bears the burden of providing
adequate evidence to prove that the requested hourly rate is reasonable. Id.

       a. Reasonable Hourly Rates

        Petitioner requests the following hourly rates for the work of her counsel: for Mr. Richard
Gage, $311.00 per hour for work performed in 2016, $318.00 per hour for work performed in
2017, $326.00 per hour for work performed in 2018, $338.00 per hour for work performed in 2019,
$350.00 per hour for work performed in 2020, and $362.00 per hour for work performed in 2021;
and for Ms. Kristen Blume, $251.00 per hour for work performed in 2016-2018, $338.00 per hour
for work performed in 2019, and $350.00 per hour for work performed in 2020. These rates are
consistent with what Mr. Gage and Ms. Blume have previously been awarded for their Vaccine
Program work and I find them to be reasonable herein.

       b. Reasonable Hours Expended

         Attorneys' fees are awarded for the “number of hours reasonably expended on the
litigation.” Avera, 515 F.3d at 1348. Counsel should not include in their fee requests hours that are
“excessive, redundant, or otherwise unnecessary.” Saxton, 3 F.3d at 1521 (quoting Hensley v.
Eckerhart, 461 U.S. 424, 434 (1983)). Additionally, it is well-established that billing for
administrative/clerical tasks is not permitted in the Vaccine Program. Rochester v. United States,


                                                  2
          Case 1:16-vv-01609-UNJ Document 65 Filed 08/04/21 Page 3 of 4




18 Cl. Ct. 379, 387 (1989); Arranga v. Sec’y of Health & Human Servs., No. 02-1616V, 2018 WL
2224959, at *3 (Fed. Cl. Spec. Mstr. Apr. 12, 2018).

         The overall hours spent on this matter appear to be largely reasonable. However, the
undersigned notes that counsel included entries that are duplicative and excessive due to attorneys
and paralegals billing for reviewing the same orders and attending the same conferences/office
meetings. This issue has previously been noted concerning work by Mr. Gage’s firm. See Fairchild
v. Sec’y of Health & Human Servs., No. 13.487V, 2020 WL 2467078 (Fed. Cl. Spec. Mstr. Apr.
13, 2020). Upon review, a reasonable reduction for these hours is $600.00, which shall be reduced
from the final award of fees.

       c. Attorneys’ Costs

        Like attorneys’ fees, a request for reimbursement of attorneys’ costs must be reasonable.
Perreira v. Sec’y of Health & Human Servs., 27 Fed. Cl. 29, 34 (Fed. Cl. 1992). Petitioner requests
a total of $795.75 in attorneys’ costs. Fees App. Ex. 2. This amount is comprised of acquiring
medical records, photocopies, postage, and the Court’s filing fee. All of these costs are typical of
Vaccine Program litigation and are reasonable in the undersigned’s experience and Petitioner has
provided adequate documentation supporting the request. Petitioner is therefore awarded the full
amount of costs requested.

II.    Conclusion

        In accordance with the Vaccine Act, 42 U.S.C. § 300aa-15(e) (2012), the undersigned has
reviewed the billing records and costs in this case and finds that Petitioner’s request for fees and
costs is reasonable. The undersigned finds that it is reasonable to compensate Petitioner and her
counsel as follows:

 Attorneys’ Fees Requested                                           $36,240.20
 (Reduction to Fees)                                                 - ($600.00)
 Total Attorneys’ Fees Awarded                                       $35,640.20

 Attorneys’ Costs Requested                                           $795.75
 (Reduction to Costs)                                                    -
 Total Attorneys’ Costs Awarded                                       $795.75

 Total Amount Awarded                                                $36,435.95

       Accordingly, the undersigned awards a lump sum in the amount of $36,435.95,
representing reimbursement for reasonable attorneys’ fees and costs, in the form of a check
payable jointly to Petitioner and Petitioner’s counsel of record, Mr. Richard Gage.




                                                 3
          Case 1:16-vv-01609-UNJ Document 65 Filed 08/04/21 Page 4 of 4




        In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of the
court shall enter judgment in accordance herewith.3

        IT IS SO ORDERED.

                                                 s/ Katherine E. Oler
                                                 Katherine E. Oler
                                                 Special Master




3
 Entry of judgment can be expedited by each party’s filing of a notice renouncing the right to seek review.
Vaccine Rule 11(a).

                                                    4
